      Case 4:18-cv-06590-JSW Document 11 Filed 11/28/18 Page 1 of 2



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 2770
 4   San Diego, CA 92101
     Telephone: (619) 239-4599
 5   Facsimile: (619) 234-4599
     byrd@whafh.com
 6   livesay@whafh.com
     dejong@whafh.com
 7
     Attorneys for Plaintiff
 8   [Additional Counsel on Signature Page]
 9                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
     ELAINE WANG, on behalf of herself and all      )   Case No. 4:18-cv-06590-JSW
12   others similarly situated,                     )
                                                    )   NOTICE OF VOLUNTARY
13                         Plaintiff,               )   DISMISSAL PURSUANT TO FED. R.
                                                    )   CIV. P. 41(a)(1)(A)(i)
14          v.                                      )
                                                    )
15   CORIUM INTERNATIONAL, INC., ERIC               )   JUDGE: Hon. Jeffrey S. White
     H. BJERKHOLT, BHASKAR                          )   CTRM: 5 – 2nd Floor
16   CHAUDHURI, PH.D., RONALD                       )
     EASTMAN, PHYLLIS GARDNER, M.D.,                )
17   IVAN GERGEL, M.D., PAUL GODDARD,               )
     PH.D., DAVID L. GREENWOOD, PETER               )
18   D. STAPLE, ROBERT W. THOMAS,                   )
                                                    )
19                         Defendants.              )
                                                    )
20                                                  )
                                                    )
21

22

23

24

25

26

27

28

                 NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
                                                                      Case No. 4:18-cv-06590-JSW
       Case 4:18-cv-06590-JSW Document 11 Filed 11/28/18 Page 2 of 2




 1           In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Elaine Wang
 2   (“Plaintiff”), by counsel, hereby gives notice that she is dismissing all claims in the above-
 3   captioned matter (the “Action”), with prejudice as to herself. Because this notice of dismissal is
 4   being filed before service by defendants of either an answer or a motion for summary judgment,
 5   Plaintiff’s dismissal of the Action is effective upon filing of this notice.
 6
                                                          WOLF HALDENSTEIN ADLER
 7   DATED: November 28, 2018                             FREEMAN & HERZ LLP
 8
 9                                                        By:    /s/ Rachele R. Byrd
                                                               RACHELE R. BYRD
10                                                        Rachele R. Byrd
                                                          Marisa C. Livesay
11                                                        Brittany N. DeJong
                                                          750 B Street, Suite 2770
12                                                        San Diego, CA 92101
                                                          Telephone: (619) 239-4599
13                                                        Facsimile: (619) 234-4599
                                                          byrd@whafh.com
14                                                        livesay@whafh.com
                                                          dejong@whafh.com
15
                                                          Counsel for Plaintiff
16
                                                          Of Counsel:
17
18                                                        WOLF HALDENSTEIN ADLER
                                                          FREEMAN & HERZ LLP
19                                                        Gloria Kui Melwani
                                                          270 Madison Avenue
20                                                        New York, NY 10016
                                                          Telephone: (212) 545-4600
21
                                                          Facsimile: (212) 686-0114
22                                                        melwani@whafh.com

23                                                        Counsel for Plaintiff

24
25
26
     CORIUM:802195
27
28


                                                      -1-
               NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
                                                                    Case No. 4:18-cv-06590-JSW
